Citation Nr: 0414403	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for migraine 
headaches, effective October 17, 2000, and assigned a 10 
percent rating.  

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO in October 2003.  

During the course of the hearing, the veteran testified that 
he had high blood pressure and memory loss secondary to 
migraine headaches.  To the extent that these statements 
raised new issues, they are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

Upon review of the record, the Board finds that additional 
development is necessary prior to consideration of the claim.  
In particular, the veteran testified during a travel board 
hearing that he received treatment for migraine headaches 
from the Lawrenceville VA Medical Center (VAMC).  These 
records have not been associated with the claims file.  Since 
records generated by VA facilities are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Furthermore, the veteran indicated that he received emergency 
room treatment at Cobb General Hospital.  Although the 
veteran submitted some records from this hospital, there is 
no indication if the records are complete.  The veteran also 
indicated that he was treated by Dr. Daniel E. Zdonczyk of 
the Douglas Neurology Associates.  The Board finds that the 
RO should make an attempt to obtain and associate with the 
claims folder the veteran's treatment records from Cobb 
General Hospital and Dr. Zdonczyk.    

The Board also notes that the veteran last underwent a VA 
examination in June 2002.  In order to assess the currently 
level of impairment associated with the veteran's migraine 
headaches, he should be scheduled for a VA examination.  The 
VCAA provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).   

As a final matter, the RO is reminded that the issue should 
be considered under the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for 
headaches since 2000 and ask him to sign 
the appropriate releases.  The RO should 
obtain treatment records for migraine 
headaches from the Lawrenceville VA 
Medical Center since 2000, from the Cobb 
General Hospital, and from Dr. Daniel E. 
Zdonczyk of the Douglas Neurology 
Associates, located at 4586 Timber Ridge 
Drive, Suite 140, Douglasville, GA, 
30135, dated from December 2002.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  

If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran must be 
notified of unsuccessful efforts in this 
regard. 

2.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo a 
neurological examination to determine the 
nature and severity of his migraine 
headaches.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
note such review in the examination 
report or in an addendum to the report. 

The examiner should fully describe all 
symptomatology associated with the 
veteran's migraine headaches.  The 
examiner should report the frequency and 
duration of the headaches attacks.  The 
examiner should report whether the 
headache attacks are prostrating 
(requiring bed rest), and if so, the 
frequency of the prostrating attacks in a 
month, and whether the headaches are 
productive of severe economic 
inadaptability.

3.  Then the RO should readjudicate the 
issue of entitlement to an initial 
disability evaluation in excess of 109 
percent for migraine headaches.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




